Case 2:20-cv-02299-JAK-SK Document 45 Filed 04/17/20 Page 1 of 2 Page ID #:3145



  1
  2
                                                                    4/17/2020
  3
  4
  5
  6
  7
  8                      UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10
 11   JBF INTERLUDE 2009 LTD -
      ISRAEL,
 12                                         Case No. 2:20-cv-2299 JAK (SKx)
                           Plaintiff,
 13                                         ORDER RE STIPULATION
      v.                                    REGARDING OPPOSITION AND
 14                                         REPLY BRIEFS TO PLAINTIFF’S
      QUIBI HOLDINGS LLC,                   MOTION FOR PRELIMINARY
 15                                         INJUNCTION (DKT. 44)
 16                        Defendant.
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 2:20-cv-02299-JAK-SK Document 45 Filed 04/17/20 Page 2 of 2 Page ID #:3146



  1         Based on a review of the Stipulation Regarding Opposition and Reply Briefs
  2   to Plaintiff’s Motion for Preliminary Injunction (the “Stipulation” (Dkt. 44)),
  3   sufficient good cause has been shown for the requested relief. Therefore, the
  4   Stipulation is GRANTED.
  5         Defendant Quibi Holdings LLC’s declarations and exhibits filed on April 14,
  6   2020 in connection with the Opposition to Motion for Preliminary Injunction
  7   (Dkt. 42) are deemed filed timely and shall be considered on their merits. Plaintiff
  8   JBF Interlude 2009 LTD -- Israel shall file its reply brief on or before April 21,
  9   2020, and the reply shall not exceed 12 pages.
 10
 11
      IT IS SO ORDERED:
 12
 13   Dated: April 17, 2020            _________________________________
 14                                         John A. Kronstadt
                                            United States District Judge
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 2
